Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-7-2002

Fahlfeder v. Varner
Precedential or Non-Precedential:

Docket 0-2227




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Fahlfeder v. Varner" (2002). 2002 Decisions. Paper 109.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/109


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                           No. 00-2227


                       RONALD C. FAHLFEDER,


Appellant

                                 v.

                  BEN VARNER, Superintendent;
         ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA



            Appeal from the United States District Court
              for the Middle District of Pennsylvania
                (D.C. Civil Action No. 99-cv-02185)
             District Judge: Honorable Sylvia H. Rambo


                     Argued November 26, 2001

         Before: ROTH, FUENTES and WEIS, Circuit Judges

         (Memorandum Opinion filed:      February 7, 2002)


Stephen F. Becker, Esquire (Argued)
Shapiro & Becker
114 Market Street
Lewisbrug, PA 17837

     Attorney for Appellant


Frank G. Fina, Esquire (Argued)
D. Peter Johnson, Esquire
District Attorney of Union County
Union County Courthouse
103 South 2nd Street
Lewisburg, PA 17837

     Attorneys for Appellees
                       MEMORANDUM OPINION



ROTH, Circuit Judge:

     This habeas appeal challenges a guilty plea that Petitioner-Appellant
Ronald C.
Fahlfeder entered in the Court of Common Pleas of Union County,
Pennsylvania.
Fahlfeder pled guilty to several counts of sexual abuse of children. He
was later
sentenced to an aggregate sentence of not less than 24 « years or more
than 70 years in
prison.
     At Fahlfeder's plea colloquy, the trial judge fully explained the
terms of the guilty
plea to Fahlfeder. The court told Fahlfeder that under his plea he was
subject to up to 70
years in prison, and Fahlfeder confirmed that he understood what the court
told him.
Appendix, Vol. 2, p. 33       The District Court denied Fahlfeder's
petition for a writ of
habeas corpus on July 11, 2000. Fahlfeder filed a timely appeal, and this
Court granted a
certificate of appealability on the following issue: whether there was
ineffective
assistance of counsel resulting in an involuntary plea.
     We reject Fahlfeder's ineffective assistance claim and affirm the
District Court.
Federal habeas relief from a state court decision is available only if
that decision "was
contrary to, or rested on an unreasonable application of, clearly
established Federal law,
as determined by the Supreme Court of the United States." 28 U.S.C.
2254(d)(1);
Williams v. Taylor, 529 U.S. 362, 384-90 (2000). Under this standard,
Fahlfeder is not
entitled to habeas relief.
     An ineffective assistance claim brought under the Sixth Amendment
requires two
showings: First, that counsel's performance was constitutionally
deficient, and second,
that the deficient performance prejudiced the defense. Strickland v.
Washington, 466
U.S. 668, 687 (1984). The Supreme Court has held that the same two-part
test applies to
ineffective assistance claims arising out of the plea process. Hill
v.Lockhart, 474 U.S. 52,
57-58 (1985).
     On appeal, Fahlfeder claims that he had deficient representation
because his
lawyer misrepresented and misunderstood the length of sentence permitted
by Fahlfeder's
plea agreement. Whatever the merits of this argument, Fahlfeder's
ineffective assistance
claim must fail because it does not meet the second prong under
Strickland: The record
of the plea colloquy makes clear that Fahlfeder was not prejudiced by
counsel's
performance. Regardless of whether Fahlfeder's lawyer told him that his
sentence would
be shorter, the colloquy establishes that the court fully informed
Fahlfeder of the longer
sentence when he entered his plea and that Fahlfeder acknowledged he
understood what
was being told to him. There is nothing to suggest that Fahlfeder would
have declined the
plea if his lawyer had provided the same information as the court about
the length of the
sentence.   Thus, Fahlfeder has not established a reasonable probability
that he would not
have pled guilty but for counsel's errors. Hill v.Lockhart, 474 U.S. 52,
59 (1985).
     For these reasons, as well as the more lengthy explanation set forth
in the District
Court's opinion, we conclude that Fahlfeder's petition for a writ of
habeas corpus was
correctly denied. The judgment of the District Court is affirmed.


TO THE CLERK:
     Please file the foregoing Memorandum Opinion.
                              By the Court,


                                              /s/   Jane R. Roth
                                        Circuit Judge